Citation Nr: 1018756	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-33 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability secondary to service-connected heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from February 1961 to 
February 1964; he also had service in the Army National 
Guard.   
In September 2007, the Board of Veterans' Appeals (Board) 
denied an initial rating in excess of 30 percent for service-
connected coronary artery disease and remanded the issues of 
entitlement to service connection for a psychiatric disorder 
and for a gastrointestinal disorder as secondary to service-
connected heart disease to the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico for 
additional development.  A February 2010 rating decision 
granted service connection for a psychiatric disorder and 
assigned a 30 percent rating August 28, 2009.  Consequently, 
the issue of service connection for a psychiatric disorder 
has been granted in full and is no longer part of the 
Veteran's appeal.  The issue of service connection for a 
gastrointestinal disability continued to be denied by the RO.  


FINDING OF FACT

The Veteran has gastroesophageal reflux disease (GERD) 
secondary to service-connected heart disease.


CONCLUSION OF LAW

The Veteran has GERD that is proximately due to or the result 
of service-connected heart disease.  38 U.S.C.A. §§ 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in December 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection on a 
secondary basis.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a May 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination and opinion 
was obtained in August 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  




Analysis of the Claim

The Veteran seeks service connection for a gastrointestinal 
disability on a secondary basis.  The Veteran was granted 
service connection for heart disease by rating decision in 
January 2004 and a noncompensable rating was assigned 
effective November 1, 2000; an October 2004 rating decision 
granted 30 percent for service-connected heart disease 
effective November 1, 2000.  As the Board finds that the 
Veteran's GERD is secondary to his service-connected heart 
disease, this appeal is allowed.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not contain any 
complaints or findings of a gastrointestinal disability.

Private medical records for July 2004 show a sliding hiatal 
hernia with moderate reflux.

According to a January 2005 VA evaluation, the Veteran 
complained of a history of gastrointestinal problems since he 
started taking medication for his heart disease.  The 
diagnosis was no evidence of gastroenterology pathology found 
on examination.

The findings on VA treatment records dated in December 2007 
were a small hiatal hernia and diverticular disease.  

According to a March 2009 private endoscopy, the Veteran had 
active esophagitis suggestive of GERD.

The impressions on VA treatment reports in April 2009 were 
persistent gastroesophageal reflux symptoms and biopsies 
consistent with esophagitis from reflux.

A VA gastrointestinal evaluation, which included a review of 
the claims files, was conducted in August 2009.  The examiner 
concluded that the Veteran's hiatal hernia was not due to 
service or service-connected heart disease because a hiatal 
hernia is a structural/anatomical abnormality that is 
unrelated to heart disease or medication.  The examiner also 
concluded that GERD, reflux esophagitis, was at least as 
likely as not causally related to the medications that the 
Veteran had taken for his service-connected heart disease 
because there is evidence that the Veteran began having 
gastrointestinal problems after he started taking medications 
for his service-connected heart disease, because it is well 
documented in the medical literature that some of the 
medications prescribed to the Veteran may predispose one to 
gastrointestinal problems, and because there is evidence in 
the Veteran's claims folder that some of his medications were 
changed because of gastrointestinal problems.

Based on the above evidence, it is reasonable to conclude 
that there is a causal relationship, either directly or by 
aggravation, between the Veteran's service-connected heart 
disease and his GERD.  Consequently, the Board finds that 
service connection is warranted for the Veteran's GERD.






ORDER

Service connection for GERD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


